United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
      ___________

      No. 97-2525
      ___________

United States of America,                 *
                                          *
            Appellee,                     *
                                          *
      v.                                  *
                                          *
Terry Swant,                              *
                                          *
            Appellant.                    *

      __________
                                              Appeals from the United States
      No. 97-2720                             District Court for the
      __________                              Northern District of Iowa.

United States of America,                *    [UNPUBLISHED]
                                         *
            Appellee,                    *
                                         *
      v.                                 *
                                         *
Daniel Edward Bouska,                    *
                                         *
            Appellant.                   *
                                    ___________

                            Submitted: March 5, 1998
                                Filed: March 6, 1998
                                    ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                                     ___________

PER CURIAM.

       In a superseding indictment, Terry Swant, Daniel Edward Bouska, and Steven
Damjanovic were charged with conspiring to distribute methamphetamine and
possessing methamphetamine with intent to distribute, in violation of 21 U.S.C.
§§ 841(a)(1) and (b)(1)(A), and 846. Swant pleaded guilty, and Bouska was convicted
by a jury following a trial. On appeal, Swant challenges the sentence imposed on him
by the district court,1 and Bouska challenges his conviction and sentence. We affirm.

        Bouska challenges his conviction by arguing the district court erred in denying
his request for a mistrial, made after the prosecutor asked Bouska on cross-examination
whether he knew that another individual, who was with Bouska at the time of his arrest,
had methamphetamine on his person, contrary to the district court&s pretrial ruling. We
review for abuse of discretion a district court&s discretionary decision to deny a motion
for a mistrial. See United States v. Thomas, 93 F.3d 479, 487 (8th Cir. 1996).
Reversible trial error occurs when a prosecutor&s actions are improper and have
prejudicially affected the defendant&s substantial rights so as to deprive the defendant
of a fair trial. In making such a determination, we consider the cumulative effect of
such misconduct, the strength of the properly admitted evidence of the defendant&s
guilt, and the curative actions taken by the district court. See id.

      Given the extensive evidence of Bouska&s guilt, we cannot say that the court
abused its discretion in denying the motion for a mistrial. Even assuming without
deciding that the prosecutor&s action was improper, we do not believe Bouska was
denied a fair trial. Bouska&s involvement with methamphetamine was testified to and
corroborated by four other witnesses. Bouska admitted that he had used

      1
      The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.

                                          -2-
methamphetamine with, and had obtained methamphetamine from, three of these
witnesses. In answer to the prosecutor&s question, Bouska stated that he was not aware
officers had discovered methamphetamine on his companion, thereby diminishing the
alleged prejudicial effect of the question. The district court also refused to admit into
evidence the methamphetamine seized from this other person, or the lab report&s
reference to this methamphetamine.

        As to their sentences, Swant and Bouska both challenge the district court&s
imposition of a two-level enhancement for possessing firearms during the commission
of a drug offense, pursuant to U.S. Sentencing Guidelines Manual § 2D1.1(b)(1) (1995).
We conclude that the court did not clearly err in assessing this enhancement. See U.S.
Sentencing Guidelines Manual § 2D1.1, comment. (n.3) (1995) (enhancement applies
unless it is clearly improbable that weapon was connected with drug offense); United
States v. McCracken, 110 F.3d 535, 542 (8th Cir. 1997) (standard of review). As to
Swant, although the firearms seized from his residence were kept in a locked gun
cabinet, the guns were visible through the cabinet&s glass front; the key to the cabinet
was located on top of the cabinet; the ammunition for these weapons--including a
loaded clip--was stored in or near the cabinet; and Swant conducted drug transactions
at his residence. As to Bouska, numerous firearms--including a small caliber handgun
with a clip, a small caliber revolver, and an SKS rifle--were discovered at his
residences, where drug transactions occurred. Cf. United States v. Macklin, 104 F.3d
1046, 1048 (8th Cir.) (finding no clear error in assessment of firearm enhancement,
given, among other things, ongoing drug trafficking occurring out of residence where
firearms were seized, and likely need for defendants to protect both drugs and cash
found in residence), cert. denied, 118 S. Ct. 229 (1997).

       Swant also argues that the district court erred in imposing a role enhancement,
pursuant to U.S. Sentencing Guidelines Manual § 3B1.1(c) (1995). We conclude that
the court did not clearly err in determining Swant was a manager of the drug conspiracy


                                          -3-
and thus qualified for this role enhancement. See United States v. Flores, 73 F.3d 826,
835 (8th Cir.) (standard of review), cert. denied, 116 S. Ct. 2568 (1996).

       Swant fronted drugs to two other individuals; found and cultivated the
conspiracy&s California drug source; alone arranged to pick up and transport the drugs
from California to Iowa, where others resold them; and also cut the drugs. See U.S.
Sentencing Guidelines Manual § 3B1.1, comment. (n.2) (1995) (adjustment applies if
defendant was organizer, leader, manager, or supervisor of one or more participants);
cf. United States v. Alexander, 53 F.3d 888, 892-93 (8th Cir. 1995) (finding 2-level role
enhancement not clearly erroneous, because defendant “took a degree of responsibility
for the distribution business” by delivering drugs to middlemen, cutting drugs for
distribution, and transporting drugs interstate without supervision); United States v.
Harris, 982 F.2d 317, 318 (8th Cir. 1992) (affirming 2-level role enhancement for being
manager of drug conspiracy, because, among other things, defendant was key link
between supply of drugs from Florida and its distribution in Iowa, and defendant was
able to supply large quantities of drugs during conspiracy).

      Contrary to Swant&s assertion, to be a manager, a defendant in a drug conspiracy
need not control or manage the activities of co-conspirators. See United States v. Tran,
16 F.3d 897, 902-03 (8th Cir. 1994). While Swant maintains that he objected to the
presentence report and that the government failed to offer any evidence demonstrating
the role enhancement was appropriate, we agree with the government that Swant
objected to imposition of the enhancement and not to the veracity of the underlying
facts.

       Bouska also argues that the district court clearly erred in making its drug-quantity
calculation by relying on the “suspect” testimony of two cooperating, government
witnesses. We disagree, because the court was entitled to rely on and assess that
testimony. See United States v. Stavig, 80 F.3d 1241, 1245 (8th Cir. 1996) (standard
of review); United States v. Campos, 87 F.3d 261, 263-64 (8th Cir.)

                                           -4-
(affirming district court&s approximation of drug quantity; defendant essentially attacked
district court&s credibility determinations, which are virtually unreviewable on appeal),
cert. denied, 117 S. Ct. 536 (1996); United States v. Dailey, 918 F.2d 747, 748 (8th Cir.
1990) (district court may rely upon evidence presented at trial in making sentencing
determinations). We further conclude that the court did not clearly err in denying
Bouska an acceptance-of-responsibility reduction. See U.S. Sentencing Guidelines
Manual § 3E1.1, comment. (n.2) (1995) (§ 3E1.1 is “not intended to apply to a
defendant who puts the government to its burden of proof at trial”); United States v.
Trupiano, 11 F.3d 769, 776 (8th Cir. 1993) (standard of review).

       Finally, because the district court determined that Bouska was responsible for
only the amount of methamphetamine with which he was personally involved and not
for the relevant conduct of his co-conspirators Damjanovic and Swant, we believe the
court did not clearly err in denying Bouska a mitigating-role reduction. See United
States v. Thompson, 60 F.3d 514, 517-18 (8th Cir. 1995) (standard of review); United
States v. McCarthy, 97 F.3d 1562, 1574 (8th Cir. 1996) (district court did not err in
refusing to grant defendant role reduction; defendant, who was held responsible for only
amount of drugs he personally distributed and not for entire amount of drugs distributed
in conspiracy, sought “double reduction” to his base offense level by attempting to have
entire amount of drugs in conspiracy be used to determine his role in offense), cert.
denied, 117 S. Ct. 1011, 1284 (1997).

      Accordingly, we affirm Swant&s sentence, and Bouska&s conviction and sentence.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                           -5-